DETAILED ACTION

Claim Interpretation
	In response to applicant’s amendment filed on 08/20/2021, claims 11 and 13 are no longer being interpreted under 35 U.S.C. 112(f).	

Allowable Subject Matter
Claims 1-2, 4-12, 14-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest detecting a second attempt to access a second page of data that is not stored on a primary storage device of the accelerator; determining, based on the assessed activity of the accelerator and a proximity of the first page and the second page of the data, a prefetch granularity size, wherein determining the prefetch granularity size comprises coalescing page faults and setting the prefetch granularity size such that a chunk of contiguous pages of data includes the first page and the second page of the data, in combination with other recited limitations in claim 1.
Claims 11 and 16 are allowed for the same reasons and under the same rationale as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al, U.S. Publication No. 2018/0089087 A1, discloses Also, the granularity register may be configured to determine a granularity that is a fixed granularity of a given size, or a granularity that is based on the address history and the prefetch accuracy [paragraph 18].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181